DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “stopper configured to fix” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification puts forth a stopper, but fails to disclose what kind of stopper, and further fails to provide a clear link to the structure that supports the stopper being configured to provide a fixing function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 10-14 are rejected due to dependency from claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or Dunster (US 2013/0186654), in the alternative, under 35 U.S.C. 103 as obvious over Dunster in view of Hodges (WO2006/130363).
Regarding claim 1, Dunster discloses a fire extinguishing system for a tire of a vehicle, the system comprising: a fire detection sensor (121) configured to detect an occurrence of a fire in the tire of the vehicle (The limitation is interpreted as a recitation of intended use and therefore afforded limited patentable weight Paragraph 14 and 18, the sensor is configured to detect a fire in a desired location); a fire control unit (122) configured to receive a signal output from the fire detection sensor and to output a control signal for spraying fire extinguishing agent when the fire control unit determines that the fire has occurred (Paragraph 18); and a plurality of fire extinguishing agent sprayers (200, 202) configured to spray the fire extinguishing agent toward the tire where the fire has occurred according to the control signal output by the fire control unit, in a state of being filled with the fire extinguishing agent therein (Paragraph 26).
Should it be found that the term “configured to detect an occurrence of a fire is more narrow than an intended use recitation, Hodges discloses an extinguishing system wherein a sensor is configured to detect an occurrence of a fire in the tire of a vehicle (Abstract, the temperature sensor is positioned in close proximity to the tire of the vehicle), and sprayers (98) configured to spray extinguishing agent toward the tire where the fire has occurred (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunster with the disclosures of Hodges, providing the sensor (Dunster, 121) detecting an occurrence of a fire in the tire in the vehicle (Hodges, Abstract, the sensor positioned in close proximity of the vehicle), and the sprayers (Dunster, 200, 202) configured to spray extinguishing agent toward the tire when the fire has occurred (Abstract), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including provision of a structure for extinguishing of a fire at the tire of the vehicle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dunster in view of Hodges (WO 2006130363).
Regarding claim 2, Dunster alone or in view of Hodges discloses the system of claim 1, but fails to disclose wherein the fire detection sensor is a temperature sensor configured to measure a temperature of the tire, and the fire control unit determines that the fire has occurred at the tire when the temperature of the tire, which the signal of the fire detection sensor indicates, is no less than a reference temperature set for determining the fire occurrence.
Hodges discloses the system including a temperature sensor (Abstract) configured to measure a temperature of a tire.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunster to include a temperature sensor, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including detection of a fire in a system where the sensor type is not a critical element (Dunster, Paragraph 14).
Regarding claim 6, Dunster alone or in combination with Hodges discloses the system of claim 1, but fails to disclose wherein the fire detection sensor and the plurality of the fire extinguishing agent sprayers are installed on a plurality of tires in the vehicle, and the fire control unit is configured to output the control signal for spray operation of the fire extinguishing agent of the fire extinguishing agent sprayers at a tire side where the fire has occurred after identification of the tire where the fire has occurred from the received signal of the fire detection sensor.
Hodges discloses a system wherein a fire detection sensor is arranged as necessary, including near a tire in order to provide for fire detection in a desired location (Page 5, line 31-Page 6, line 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunster with the disclosures of Hodges, providing the sprayers and sensor installed on tires in the vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Dunster alone or in combination with Hodges discloses a system wherein the fire control unit (Dunster, 122) is configured to output the control signal for spray operation of the fire extinguishing agent of the fire extinguishing agent sprayers (Dunster, Paragraph 18) at a tire side (as modified) where the fire has occurred after identification of the tire where the fire has occurred from the received signal of the fire detection sensor (Dunster, Paragraph 14, The sensors sense where the fire has occurred and provide a suppressor to the location).	
Regarding claim 7, Dunster alone or in combination with Hodges discloses the system of claim 1, wherein each of the fire extinguishing agent sprayers comprises: a pressure generator (Paragraph 29, the device may include a gas generator) configured to operate for generating spray pressure according to the control signal output by the fire control unit (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Paragraph 29, The generator provides pressure for initiation of the second cylinder), and a fire extinguishing agent tank filled with the fire extinguishing agent therein (Paragraph 29, second cylinder and paragraph 20) and provided with a plurality of spray holes through which the fire extinguishing agent is sprayed when the spray pressure generated in the pressure generator acts thereon (Figure 6 depicts the agent traveling through a plurality of holes in element 204, prior to entering the nozzle 206), wherein the fire extinguishing agent tank is coupled to the pressure generator so that the spray pressure generated in the pressure generator may act on the fire extinguishing agent filled therein (Paragraph 29).
Regarding claim 15, Dunster alone or in combination with Hodges discloses the system of claim 7, wherein a tank bottom part (204) of the fire extinguishing agent tank is configured in a truncated circular cone shape (Figure 6), and the spray holes are provided at a side surface portion and a bottom surface portion in the tank bottom part of the truncated circular cone shape (Figure 6).
Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dunster in view of Hodges and Audisio (EP 2234825).
Regarding claim 3, Dunster alone or in view of Hodges discloses the system of claim 1, but fails to disclose wherein the fire detection sensor is a tire pressure monitoring system sensor configured to modulate tire state information to an RF signal and transmit the RF signal, and the fire control unit comprises an RF receiver configured to receive the RF signal transmitted by the TPMS sensor.
Audisio discloses a system wherein a sensor is a tire pressure monitoring system (TPMS) sensor (Paragraph 3) configured to modulate tire state information to an RF signal and transmit the RF signal (Paragraph 6, lines 1-2), and a control unit comprises an RF receiver configured to receive the RF signal transmitted by the TPMS sensor (Paragraph 6, lines 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunster with the disclosures of Audisio, providing the sensor to be a tire pressure monitoring system (TPMS) sensor (Audisio, Paragraph 3) configured to modulate tire state information to an RF signal and transmit the RF signal (Audisio, Paragraph 6, lines 1-2), and the control unit Dunster, 122) comprising an RF receiver configured to receive the RF signal transmitted by the TPMS sensor (Audisio, Paragraph 6, lines 3-4), as the configuration was known in the art before the effective filing date of the claimed invention, and would have yielded predictable results, including protection of the vehicle against fire.
Regarding claim 4, Dunster alone or in view of Hodges, further in view of Audisio disclose the system of claim 3, wherein the fire control unit (modified Dunster 122) determines that the fire has occurred at the tire when the temperature of the tire indicated by the RF signal of the TPMS sensor, is no less than a reference temperature set for determining the fire occurrence (Audisio, paragraph 6).
Regarding claim 5, Dunster alone or in view of Hodges discloses the system of claim 1, but fails to disclose wherein the fire control unit comprises an RF transmitter to convert the control signal for spraying fire extinguishing agent to an RF signal which is a wireless signal, thereby transmitting the RF signal, and the fire extinguishing agent sprayer comprises an RF receiver for receiving the RF signal transmitted from the RF transmitter of the fire control unit.
Audisio discloses a system wherein a control unit comprises an RF transmitter to convert the control signal for spraying fire extinguishing agent to an RF signal which is a wireless signal, thereby transmitting the RF signal (Paragraph 6, lines 1-4, The wireless signal is transmitted; As such, the device includes an RF transmitter), and the signal is processed to perform a function (Paragraph 6, lines 5-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunster with the disclosures of Audisio, providing the control unit (Dunster, 122) to comprises an RF transmitter to convert the control signal for spraying fire extinguishing agent to an RF signal which is a wireless signal, thereby transmitting the RF signal (Audisio, Paragraph 6, lines 1-4, The wireless signal is transmitted; As such, the device includes an RF transmitter), as the configuration was known in the art before the effective filing date of the claimed invention, and would have yielded predictable results, including protection of the vehicle against fire 
Dunster in view of Audisio discloses a device wherein the RF signal is processed to perform a function (Audisio, Paragraph 6, lines 5-10), Dunster discloses this performance of a function including the sprayer including a receiver to receive a signal to perform the function of spraying (Paragraphs 18 and 24). As suggested by Audisio, one of ordinary skill in the art would be motivated to implement an RF receiver, in order for the function of spraying to be achieved. As such, Dunster in view of Audisio discloses a device wherein the fire extinguishing agent sprayer comprises an RF receiver for receiving the RF signal transmitted from the RF transmitter of the fire control unit.
Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dunster in view of Hodges and Wirenga (US 2004/0216903).
Regarding claim 8, Dunster alone or in combination with Hodge discloses the system of claim 7, wherein each of the fire extinguishing agent sprayers further comprises: a bracket (Figure 1, the container is mounted in a bracket) to be fixed to a vehicle body part of a side above the tire for mounting to the vehicle body part (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The structure provides for the ability to perform the claimed function), but fails to disclose a cap configured to seal the fire extinguishing agent tank by being screw-coupled to a top portion of the fire extinguishing agent tank, wherein the pressure generator is located in a space defined at an inner side between the cap and the top portion of the fire extinguishing agent tank coupled thereto.
Wirenga discloses a device that includes a cap (128) configured to seal a fire extinguishing agent tank by being screw-coupled to a top portion of the fire extinguishing agent tank (Figure 1, the cap is screw threaded), wherein the pressure generator is located in a space defined at an inner side between the cap and the top portion of the fire extinguishing agent tank coupled thereto (Figure 1, the generator is sealed within the interior of shell 150).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunster alone or in combination with Hodges with the disclosures of Wirenga, providing the device to include includes a cap (Wirenga, 128) configured to seal a fire extinguishing agent tank by being screw-coupled to a top portion of the fire extinguishing agent tank (Wirenga, Figure 1, the cap is screw threaded), wherein the pressure generator is located in a space defined at an inner side between the cap and the top portion of the fire extinguishing agent tank coupled thereto (Wirenga, Figure 1, the generator is sealed within the interior of shell 150), as the configuration was known in the art before the effective filing date of the claimed invention, and would have yielded predictable results, including protection of the vehicle against fire, in a system where the structure of the generator assembly is not a critical element.
Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dunster in view of Hodges and Holland (US 2004/0226726).
Regarding claim 16, Dunster alone or in combination with Hodges discloses the system of claim 7, but fails to disclose wherein the fire extinguishing agent sprayer further comprises a cover coupled to an outer surface of the fire extinguishing agent tank so as to seal the spray holes, wherein the cover is coupled to be able to be removed from the fire extinguishing agent tank by the spray pressure of the fire extinguishing agent inside the fire extinguishing agent tank acting through the spray holes.
Holland discloses a device wherein a sprayer includes a cover (316, 316) coupled to an outer surface an extinguishing tank (312) so as to seal spray holes (Paragraph 38, line 5, perforations of the tube 312), wherein the cover is coupled to be able to be removed from the fire extinguishing agent tank by the spray pressure of the fire extinguishing agent inside the fire extinguishing agent tank acting through the spray holes (Paragraph 38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunster alone or in combination with Hodges with the disclosures of Holland, providing a device wherein a sprayer includes a cover (316, 316) coupled to an outer surface an extinguishing tank (312) so as to seal spray holes (Paragraph 38, line 5, perforations of the tube 312), wherein the cover is coupled to be able to be removed from the fire extinguishing agent tank by the spray pressure of the fire extinguishing agent inside the fire extinguishing agent tank acting through the spray holes (Paragraph 38), in order to provide for a device that operates to provide extinguishing at a desired pressure, as disclosed by Holland (Paragraph 38). 
Regarding claim 17, Dunster alone or in combination with Hodges with the disclosures of Holland discloses the system of claim 16, wherein a plurality of hooks is provided at the cover (The lower hook edges of element 310), whereby the cover is latched on the fire extinguishing agent tank by the hook (Figure 3), and the hook is configured to have a fracture portion (316) provided to be able to be broken when pressure of no less than a predetermined level acts on the cover by the fire extinguishing agent in a state of being latched (Paragraph 38).
Regarding claim 18, Dunster alone or in combination with Hodges discloses the system of claim 7, but fails to disclose wherein in the fire extinguishing agent tank, each of the spray holes is configured in a structure being normally blocked, whereby thickness of a spray hole portion corresponding to each spray hole is set to be smaller compared to thickness of remaining parts of the tank, and the spray hole portion is configured such that when the spray pressure of the fire extinguishing agent in the fire extinguishing agent tank acts thereon, the spray hole portion is broken and provides a spray hole, thereby allowing the fire extinguishing agent to be sprayed.
Holland discloses a device wherein a tank (314) includes spray holes (318) configured in a structure normally blocked, whereby thickness of a spray hole portion corresponding to each spray hole is set to be smaller compared to thickness of remaining parts of the tank (Figure 3, the portions of the opening of the tank include a thinner material formed by the burst shim, which are thinner than the walls of the tank), and the spray hole portion is configured such that when the spray pressure of the fire extinguishing agent in the fire extinguishing agent tank acts thereon, the spray hole portion is broken and provides a spray hole, thereby allowing the fire extinguishing agent to be sprayed (Paragraph 38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunster alone or in combination with Hodges with the disclosures of Holland to provide a tank (314) includes spray holes (318) configured in a structure normally blocked, whereby thickness of a spray hole portion corresponding to each spray hole is set to be smaller compared to thickness of remaining parts of the tank (Figure 3, the portions of the opening of the tank include a thinner material formed by the burst shim, which are thinner than the walls of the tank), and the spray hole portion is configured such that when the spray pressure of the fire extinguishing agent in the fire extinguishing agent tank acts thereon, the spray hole portion is broken and provides a spray hole, thereby allowing the fire extinguishing agent to be sprayed (Paragraph 38), in order to provide for a device that operates at a desired pressure as disclosed by Holland (Paragraph 38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752